ORDER
PER CURIAM.
Kirk Jae Pierce (“Father”) appeals from the judgment of the trial court granting primary custody of his minor child to Sally Lynn Pierce (“Mother”) and ordering Father to continue to pay child support. Father questions the impartiality of the trial court judge in that the court did not base the order of custody on what would have been in the best interest and welfare of the child. Furthermore, Father claims the court erred and abused its discretion in overruling Father’s motion for modification of child support and in finding that Father owed an arrearage in child support. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).